762 A.2d 42 (2000)
In re Larry S. GREENBERG, Respondent.
A Member of the Bar of the District of Columbia Court of Appeals.
No. 99-BG-1072.
District of Columbia Court of Appeals.
November 16, 2000.
Before RUIZ and WASHINGTON, Associate Judges, and KERN, Senior Judge.
PER CURIAM:
Respondent, Larry S. Greenberg, is licensed to practice law in the District of Columbia and in the State of Maryland. On May 27, 1999, the Court of Appeals of Maryland reprimanded respondent by consent. See Attorney Grievance Comm'n of Md. v. Greenberg, 354 Md. 325, 730 A.2d 202 (1999). In that proceeding, respondent conceded that he failed to act with reasonable diligence in a collections matter and failed to communicate with his client despite the client's numerous inquiries.
Bar Counsel filed with this court a certified copy of the Maryland disciplinary order. This court referred the matter to the Board on Professional Responsibility ("Board"), which now recommends imposition of reciprocal discipline in the form of a public censure. Bar Counsel has informed the court that she takes no exception to the Board's report and recommendation. Respondent has not filed any opposition to the Board's report and recommendation.
The sanction recommended by the Board, a public censure, is functionally equivalent to the public reprimand imposed in Maryland. See In re Bell, 716 A.2d 205, 206 (D.C.1998). Given our limited scope of review and the presumption in favor of identical reciprocal discipline, we adopt the Board's recommendation. See D.C. Bar R. XI, § 11(f)(1); In re Goldsborough, 654 A.2d 1285 (D.C.1995); In re Zilberberg, 612 A.2d 832, 834 (D.C.1992). Accordingly, it is
ORDERED that Larry S. Greenberg be, and hereby is, publicly censured.
So ordered.